COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSALIO TAVAREZ,                               §            No. 08-22-00119-CR

                       Appellant,                §               Appeal from the

  v.                                             §             441st District Court

  THE STATE OF TEXAS,                            §          of Midland County, Texas

                       State.                    §               (TC# CR54935)

                                            §
                                          ORDER

       The Court GRANTS Monica Lancaster’s request for an extension of time within which to

file the Reporter’s Record until December 5, 2022.        NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Monica Lancaster, Court Reporter for the 441st District Court

for Midland County, Texas, prepare the Reporter’s Record and forward the same to this Court on

or before December 5, 2022.

       IT IS SO ORDERED this 28th day of November, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.